United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Greensboro, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1367
Issued: December 13, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 16, 2011 appellant filed a timely appeal from a January 10, 2011 merit decision
of the Office of Workers’ Compensation Programs (OWCP) and a May 3, 2011 nonmerit
reconsideration decision. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish that he
sustained a left hand injury caused by factors of his federal employment; and (2) whether OWCP
properly refused to reopen his claim for a merit review under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 6, 2010 appellant, then a 51-year-old mail handler, filed a claim for
compensation, alleging that he felt numbness and pain in his left middle finger and thumb on
September 20 and 23, 2010 as he was gripping and pulling heavy containers of mail.2
Along with the claim appellant submitted a duty status report Form CA-17 dated
October 4, 2010, which noted trigger finger of the left hand and advised him to resume work on
the same day. Carpal tunnel of the left wrist was also diagnosed. The form box inquiring
whether the diagnosis corresponded with the history of injury was marked “yes.” The report was
signed by a physician whose signature is illegible.
On November 16, 2010 OWCP requested that appellant submit additional evidence in
support of his claim, including a medical report containing a history of injury, diagnosis of his
condition and medical rationale in support of that diagnosis. No further evidence was received
by it.
By decision dated January 10, 2011, OWCP denied appellant’s claim on the grounds that
the medical evidence was not sufficient to establish that a medical condition was diagnosed in
connection with the claimed event and work factors.
Appellant disagreed with the decision and requested reconsideration on April 15, 2011.
No further evidence was submitted in support of appellant’s reconsideration request.
In a decision dated May 3, 2011, OWCP denied appellant’s request to reopen his case for
merit review.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his claim by the weight of the evidence,4 including that he sustained an
injury in the performance of duty and that any specific condition or disability for work for which
he claims compensation is causally related to that employment injury.5
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition

2

Appellant filed this claim, a notice of recurrence of disability, indicating that the date of original injury was
September 15, 2004. OWCP converted the claim to an occupational disease claim on October 27, 2010.
3

5 U.S.C. §§ 8101-8193.

4

J.P., 59 ECAB 178 (2008); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

5

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

2

for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.7 In
addition, the Board has long held that medical conclusions unsupported by rationale are of
diminished probative value and insufficient to establish causal relationship.8
ANALYSIS -- ISSUE 1
Appellant alleged that his employment duties of gripping and pulling heavy containers of
mail caused numbness and pain in his left middle finger and thumb on September 10
and 23, 2010. He has however submitted insufficient medical evidence to establish that his
current left hand condition was caused by his federal employment.
The only evidence appellant submitted in support of his claim was the Form CA-17 dated
October 4, 2010, bearing an illegible physicians’ signature, which described his injury as pain in
the left hand, trigger finger and carpal tunnel. No history of injury or history of appellant’s
employment duties was provided. Moreover, the form did not include a well-rationalized
medical opinion explaining how his job duties would have caused the diagnosed conditions.
Although a box was checked “yes” indicating that the diagnosed conditions corresponded to the
history of injury, a mere box checked “yes” in addressing the causation issue is insufficient to
establish a claim for compensation.9
OWCP advised appellant that it was his responsibility to provide a comprehensive
medical report which provided a diagnosis of his condition and a medical explanation as to how
his employment caused the diagnosed condition. However, appellant failed to submit any
medical documentation in response to its request.
As there is no probative, rationalized medical report containing a diagnosis of appellant’s
condition, a history of his employment duties and medical rationale addressing how his claimed
injuries were caused by his employment, he has not met his burden of proof in establishing that
6

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

7

I.J., 59 ECAB 264 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

8

See Albert C. Brown, 52 ECAB 152 (2000).

9

See A.U., Docket No. 10-2224 (issued September 14, 2011) (a check mark in the box under “employmentrelated injury” without more, by way of rationale, is insufficient to establish a claim for compensation); see also
Frederick H. Coward, Jr., 41 ECAB 843 (1990); Lillian M. Jones, 34 ECAB 379 (1982).

3

he sustained an injury in the performance of duty causally related to factors of his federal
employment.
LEGAL PRECEDENT -- ISSUE 2
Pursuant to 20 C.F.R. § 10.606(b), a claimant may obtain review of the merits of his or
her claim by showing that OWCP erroneously applied or interpreted a point of law, by advancing
a relevant legal argument not previously considered by it or by submitting relevant and pertinent
evidence not previously considered by OWCP. Section 10.608(b) provides that when an
application for review of the merits of a claim does not meet at least one of these three
requirements OWCP will deny the application for review without reviewing the merits of the
claim.
ANALYSIS -- ISSUE 2
In this case, appellant did not attempt to show that OWCP erroneously applied or
interpreted a point of law, failed to advance any new legal argument or submit any new and
relevant evidence between the date of initial denial, January 10, 2011, and the date of the
reconsideration decision, May 3, 2011. Therefore, he did not meet the requirements of 20 C.F.R.
§ 10.606(b). Accordingly OWCP properly denied appellant’s request to reopen his case for
further reconsideration on its merits in accordance with 20 C.F.R. § 10.608(b).
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he
sustained an injury in the performance of his federal employment and OWCP properly refused to
reopen his case for a review on its merits.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

4

ORDER
IT IS HEREBY ORDERED THAT the May 3 and January 10, 2011 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: December 13, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

